                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

SENTRY EQUIPMENT CORP.,                             §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §          Case No. 6:18-CV-417-JDK-JDL
                                                    §
GARY K. EVANS and ACECO                             §
MACHINE INC.,                                       §
                                                    §
        Defendants.                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. Docket No. 5. On May 29, 2019, the Magistrate Judge issued a Report and

Recommendation (Docket No. 67), recommending that Plaintiff’s Motion to Dismiss

Counterclaim Count II (Docket No. 61) be granted-in-part and denied-in-part. Specifically, the

Magistrate Judge recommended that Plaintiff’s motion be granted with respect to Defendants’

fraud and negligent misrepresentation counterclaims alleged in Count II because Defendants failed

to plead with particularity as required by Federal Rule of Civil Procedure 9(b). Docket No. 61. The

Magistrate Judge, however, recommended that Plaintiff’s motion be denied with respect to

Defendants’ breach of contract counterclaims alleged in Count II because Defendants’ allegations,

taken as true at the pleading stage, set forth a plausible claim brought within the applicable limitations

period. Id. The Magistrate Judge further recommended that Defendants be given leave to file

amended counterclaims. Id.

        No objections to the Report and Recommendation have been presented for consideration

within the prescribed time period for such objections. The Court therefore adopts the Report and




                                                    1
Recommendation of the Magistrate Judge as the findings of this Court. Docket No. 67.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report be ADOPTED

and that Plaintiff’s motion (Docket No. 61) be GRANTED-IN-PART and DENIED-IN-PART.

Specifically, the Court ORDERS that Plaintiff’s motion be GRANTED with respect to

Defendants’ fraud and negligent misrepresentation counterclaims alleged in Count II and that it

be DENIED with respect to Defendants’ breach of contract counterclaims alleged in Count II. Id.

The Court FURTHER ORDERS that Defendants may file amended counterclaims within 14

days after the issuance of this Order.

        So ORDERED and SIGNED this 14th day of June, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
